PER CURIAM.
We affirm the trial court’s order denying Michael Matos’ post-conviction motion, except as to grounds 7 and 13. As the State properly concedes, as to those two grounds, the trial court erred in failing to attach exhibits which conclusively refute the allegations set forth therein. Accordingly, as to those two grounds, we reverse and remand for the trial court to either attach documents conclusively refuting those grounds or to hold an evidentiary hearing thereon.
AFFIRMED in part; REVERSED in part; AND REMANDED.
PALMER, ORFINGER and EVANDER, JJ., concur.